Opinion issued October 20, 2015




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00758-CR
                             ———————————
                  RICHARD CONTRERAS, SR., Appellant
                                        V.
                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 230th District Court
                              Harris County, Texas
                          Trial Court Case No. 1401233


                           MEMORANDUM OPINION

      Richard Contreras pleaded guilty to aggravated sexual assault of a child

under 14 years of age and was sentenced to 50 year’s confinement. In two issues,

he contends that he received ineffective assistance of counsel at his sentencing

hearing. We affirm.
                                   Background

      Richard Contreras pleaded guilty to aggravated sexual assault of a child

under 14 years of age, his niece. During Contreras’s sentencing hearing, neither the

State nor Contreras called witnesses. The State waived its right to an opening

statement and instead presented a brief 105-word argument. Contreras’s trial

counsel made a brief 64-word argument.

      After reviewing the presentence investigation report and holding a

sentencing hearing, the trial court sentenced Contreras to 50 years in the Texas

Department of Criminal Justice Institutional Division.

                        Ineffective Assistance of Counsel

      In his first issue, Contreras argues that “the record hints at a strong family

support, a clean criminal history, opportunities for employment, and a low

probability of recidivism. Counsel did not develop these arguments before the trial

court, nor did she seek independent expert opinions to buttress her case for a lower

sentence. Her only statements, that [Contreras] was sorry and that he had two

young children, could have been made by any layman.”

      The State argues that “[t]he totality of the representation afforded

[Contreras] was well above the prevailing professional norms.” Even if trial

counsel was deficient, Contreras “cannot show that he was harmed by her

performance.”


                                         2
A.    Standard of review

      To prove ineffective assistance of counsel, a defendant must satisfy the two

“Strickland prongs” by “show[ing], by a preponderance of the evidence, that

(1) counsel’s performance was so deficient that he was not functioning as

acceptable counsel under the Sixth Amendment and (2) there is a reasonable

probability that, but for counsel’s error or omission, the result of the proceedings

would have been different.” Apolinar v. State, 106 S.W.3d 407, 416 (Tex. App.—

Houston [1st Dist.] 2003), aff’d, 155 S.W.3d 184 (Tex. Crim. App. 2005) (citing

Strickland v. Washington, 466 U.S. 668, 687–96, 104 S. Ct. 2052, 2064–69 (1984)

and Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999)).

      “When handed the task of determining the validity of a defendant’s claim of

ineffective assistance of counsel, any judicial review must be highly deferential to

trial counsel and avoid the deleterious effects of hindsight.” Thompson, 9 S.W.3d

at 813 (citing Ingham v. State, 679 S.W.2d 503, 509 (Tex. Crim. App. 1984)). A

claim of ineffective assistance of counsel can be sustained only if it is firmly

grounded in the record. Mercado v. State, 615 S.W.2d 225, 228 (Tex. Crim. App.

1981); Shepherd v. State, 673 S.W.2d 263, 267 (Tex. App.—Houston [1st Dist.]

1984, no pet.).




                                         3
B.    Deficient performance

      With respect to the first Strickland prong, “there is a strong presumption that

counsel’s conduct fell within the wide range of reasonable professional assistance,

and the defendant must overcome the presumption that the challenged action might

be considered sound trial strategy.” Gavin v. State, 404 S.W.3d 597, 603 (Tex.

App.—Houston [1st Dist.] 2010, no pet.) (citing Strickland, 466 U.S. at 689, 104

S. Ct. at 2065).    We “must not second-guess legitimate strategic or tactical

decisions made by trial counsel” and instead must yield to a strong presumption

that counsel’s conduct was within the wide range of reasonable professional

assistance. State v. Morales, 253 S.W.3d 686, 696 (Tex. Crim. App. 2008).

      When a defendant argues that trial counsel should have presented additional

evidence, he must show what evidence counsel could have presented. Ex parte

White, 160 S.W.3d 46, 52 (Tex. Crim. App. 2004); see Mayo v. State, No. 11-07-

00203-CR, 2009 WL 342694, at *1 (Tex. App.—Eastland Feb. 12, 2009, no pet.)

(mem. op., not designated for publication) (declining to hold counsel ineffective

when defendant did not show testimony hypothetical witnesses could have

provided at sentencing hearing). All of the evidence supporting the arguments

Contreras claims could have been “further developed” at the hearing was already

in the presentence investigation report. Counsel does not need to call witnesses to

repeat the evidence in a presentence investigation report at a sentencing hearing,


                                         4
nor does trial counsel need to repeat this evidence during his argument at the

sentencing hearing. See Handley v. State, No. 01-91-00251-CR, 1992 WL 27475,

at *3–4 (Tex. App.—Houston [1st Dist.] Feb. 20, 1992, pet. ref’d) (mem. op., not

designated for publication) (holding “comparatively short” argument at sentencing

hearing and failure to call witnesses at same hearing did not constitute ineffective

assistance because information was already in presentence investigation report);

Castruita v. State, No. 03-10-00419-CR, 2012 WL 2981105, at *2–3 (Tex. App.—

Austin July 12, 2012, no pet.) (mem. op., not designated for publication) (holding

counsel who did not call character witnesses at sentencing hearing was not

ineffective because information witnesses could have offered was in presentence

investigation report). Contreras has not established deficient performance for

counsel’s failure to call these witnesses.

      Neither has he established deficient performance by failing to make a longer

argument at the hearing. In her affidavit filed in conjunction with Contreras’s

motion for new trial, Contreras’s trial counsel says that she told Contreras, “[The

trial judge] does not like the actions minimized at all. We will do better to accept

responsibility.” Thus, it appears counsel adopted a strategy of not overemphasizing

mitigating factors but, rather, accepting responsibility in hopes of minimizing the

sentence imposed by the trial judge.




                                             5
      Such a strategy does not constitute ineffective assistance of counsel. Because

Contreras cannot establish the first Strickland prong, we do not reach the second

Strickland prong. We overrule his first issue.

      Contreras’s second issue that “the trial court erroneously denied appellant’s

motion for new trial based on an incorrect statement of law” argues that the trial

court should have granted his “motion based on the interests of justice following a

claim of ineffective assistance of counsel.” We have rejected Contreras’s argument

that he received ineffective assistance of counsel and, therefore, reject this

argument as well.

                                    Conclusion

      We affirm the judgment of the trial court.



                                                 Harvey Brown
                                                 Justice

Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           6